 

 

I 

111th CONGRESS 1st Session 

H. R. 657 

IN THE HOUSE OF REPRESENTATIVES 

 

January 22, 2009 

Mr. Sires (for himself, Mr. Payne, Mr. Pallone, Mr. Holt, Mr. Pascrell, Mr. Adler of New Jersey, Mr. Frelinghuysen, Mr. Lance, Mr. LoBiondo, Mr. Andrews, Mr. Smith of New Jersey, Mr. Rothman of New Jersey, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 

 

A BILL 

To designate the facility of the United States Postal Service located at 369 Martin Luther King Jr. Drive in Jersey City, New Jersey, as the Bishop Ralph E. Brower Post Office Building. 

 

 

1.Bishop Ralph E. Brower Post Office Building 

(a)DesignationThe facility of the United States Postal Service located at 369 Martin Luther King Jr. Drive in Jersey City, New Jersey, shall be known and designated as the Bishop Ralph E. Brower Post Office Building. 

(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Bishop Ralph E. Brower Post Office Building. 

 

